          Case 3:19-cv-01281-EMC Document 41 Filed 06/17/19 Page 1 of 3


 1   ERNEST W. (“BUTCH”) BOYD (TX Bar No. 0783694)
 2   ROBERT DANIEL GARZA (TX Bar No. 24097730)
     BUTCH BOYD LAW FIRM
 3   2905 Sackett Street
     Houston, Texas 77098
 4   Telephone: 713.589.8477
     Fax: 713.589.8563
 5
     Email: butchboyd@butchboydlawfirm.com
 6           danielgarza@butchboydlawfirm.com

 7   MARIO A. MOYA (CA Bar No. 262059)
     REBECCA M. HOBERG (CA Bar No. 224086)
 8   MOYA LAW FIRM
     1300 Clay Street, Suite 600
 9
     Oakland, California 94612
10   Telephone: 510.926.6521
     Fax: 510.340.9055
11   Email: mmoya@moyalawfirm.com
             rhoberg@moyalawfirm.com
12
     Attorneys for Plaintiff
13
     DRONE LABS, LLC
14
                                    UNITED STATES DISTRICT COURT
15
16                                NORTHERN DISTRICT OF CALIFORNIA

17                                          SAN FRANCISCO DIVISION
18
      DRONE LABS, LLC, a Texas limited                Case No. 3:19-cv-01281-EMC
19
      liability company;
20                                                    STIPULATION AND [PROPOSED] ORDER
                               Plaintiff,             TO EXTEND TIME
21
              vs.                                     [Civil L.R. 6.2(a)]
22
23    DEDRONE HOLDINGS, INC., a
      Delaware corporation; and DOES 1–25,
24    inclusive,

25                             Defendants.
26
27
28
                    STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME
                                              1
          Case 3:19-cv-01281-EMC Document 41 Filed 06/17/19 Page 2 of 3


 1
            Plaintiff Drone Labs LLC and Defendant Dedrone Holdings, Inc. hereby submit this
 2   Stipulated Request to Extend Time to complete the in-person meet-and-confer conference
 3   concerning discovery and other matters pursuant to the Court’s case management order dated
 4   June 4, 2019.
 5                                              Background
 6          On June 4, 2019, the Court held a hearing on Dedrone Holdings, Inc.’s motion to dismiss

 7   the first amended complaint (“FAC”), in addition to the parties’ initial case management

 8   conference. At the case management conference and in its written order issued June 5, the

 9   Court, among other things, ordered the parties to meet and confer in-person about certain

10   matters, including the opportunity for an informal exchange of information for the purposes of
     evaluating potential infringement or lack thereof within thirty (30) days. See Order Granting
11
     Defendant’s Motion to Dismiss at ¶ 8 (Dkt. No. 37).
12
            Defendant has offered to produce Dedrone’s CTO (who live in Germany) in Menlo Park
13
     on June 25th, 26th, or 27th to discuss these matters. However, lead counsel for Plaintiff is
14
     currently in trial in the 152nd Judicial District Court of Harris County, Texas in Case No. 2016-
15
     09407, K. Griff Investigations, Inc., et al. v. Cronin, Riordan & Whitman Security Consultants, et
16
     al., and is unable to complete the in-person discovery conference within thirty days as ordered by
17
     the Court. Accordingly, the parties’ jointly request an extension of thirty days to complete the in-
18
     person discovery and informal exchange of information by August 4, 2019.
19          Plaintiff’s counsel has conferred with Defendant’s counsel and Defendant’s counsel has
20   agreed to extend the time for the independent discovery and to present Dedrone’s CTO and
21   conduct the in-person independent discovery. Accordingly, the parties respectfully request a
22   brief extension of the deadline previously set by the Court.
23                                               Stipulation
24          Based on these facts, the Parties believe that good cause is shown. A brief continuance of

25   the Court’s deadline for informal discovery is necessary to give the parties adequate time to meet

26   and confer on the matters contemplated by the Court’s order and with the full participation of

27   Plaintiff’s lead counsel. The Parties believe this continuance would be in the interest of judicial

28   economy and would allow for a more efficient and productive discussion about potentially

                     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME
                                               2
          Case 3:19-cv-01281-EMC Document 41 Filed 06/17/19 Page 3 of 3


 1
     dispositive matters. Apart from the foregoing, the Parties agree that this stipulation would not
 2   modify any other deadlines in the current case schedule.
 3          The Parties have previously requested one prior time modifications with respect to the
 4   Case Management Conference, which was granted, but this is the first request for modification of
 5   the deadline set by the Court’s June 5 order. See Civil L.R. 6-2(a)(2).
 6
            This request is made in good faith and not for any improper purpose.
 7
            IT IS SO STIPULATED.
 8
                                                      Respectfully submitted,
 9
      DATED: June 17, 2019                             MOYA LAW FIRM
10
                                                       /s/ Mario A. Moya
11                                                     Mario A. Moya
12                                                     Attorneys for Plaintiff
13                                                     Drone Labs, LLC

14
                                                       FEINBERG DAY KRAMER ALBERTI LIM
15    DATED: June 17, 2019                             TONKOVICH & BELLOLI LLP
16                                                     /s/ Marc Belloli
17                                                     Marc Belloli

18                                                     Attorneys for Defendant
                                                       Dedrone Holdings, Inc.
19
20
                                         [PROPOSED] ORDER
21
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
22
      DATED: ______________                            HON. EDWARD M. CHEN
23
24
25
                                                       U.S. District Judge
26
                                                       Northern District of California
27
28
                    STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME
                                              3
